Nebraska Advance Sheets
454	289 NEBRASKA REPORTS



                         Charleen J., appellant, v.
                           Blake O., appellee.
                                    ___ N.W.2d ___

                      Filed November 7, 2014.      No. S-14-021.

 1.	 Motions to Dismiss: Jurisdiction: Appeal and Error. Aside from factual
     findings, dismissal for a lack of subject matter jurisdiction is subject to a de
     novo review.
 2.	 Actions: Jurisdiction. A procedure permitting a cause of action to be transferred
     to another district court cannot operate to confer jurisdiction on a tribunal that
     lacked it.
 3.	 Jurisdiction: Words and Phrases. Subject matter jurisdiction is the power of a
     tribunal to hear and determine a case in the general class or category to which
     the proceedings in question belong and to deal with the general subject mat-
     ter involved.
 4.	 Courts: Jurisdiction. The district courts of Nebraska are courts of general juris-
     diction and thus have inherent power to do all things necessary for the adminis-
     tration of justice within the scope of their jurisdiction.
 5.	 Constitutional Law: Jurisdiction. Article V, § 9, of the Nebraska Constitution
     confers equity jurisdiction upon the district courts.
 6.	 Paternity: Statutes. The paternity statutes modify common law and, therefore,
     must be strictly construed.
 7.	 Courts: Jurisdiction. Under the doctrine of jurisdictional priority, when different
     state courts have concurrent original jurisdiction over the same subject matter,
     basic principles of judicial administration require that the first court to acquire
     jurisdiction should retain it to the exclusion of another court.
 8.	 Jurisdiction. The rule of jurisdictional priority does not apply unless there are
     two cases pending at the same time.
 9.	 Jurisdiction: Paternity: Child Custody: Minors. It is consistent with the prin-
     ciples of judicial comity and courtesy underlying the doctrine of jurisdictional
     priority to consider the matter of a child’s custody still “pending” in the district
     court wherein the original action for paternity was brought until that court relin-
     quishes its jurisdictional priority or the child reaches the age of majority.

  Appeal from the District Court for Madison County: Mark
A. Johnson, Judge. Affirmed.

   Michael C. Moyer, of Moyer & Moyer, for appellant.

  Joel E. Carlson, of Stratton, DeLay, Doele, Carlson &
Buettner, P.C., L.L.O., for appellee.

  Wright, Connolly, Stephan, McCormack, Miller-Lerman,
and Cassel, JJ.
                    Nebraska Advance Sheets
	                     CHARLEEN J. v. BLAKE O.	455
	                        Cite as 289 Neb. 454

    McCormack, J.
                       NATURE OF CASE
   The district court for Boone County determined paternity
in a paternity action, but did not explicitly determine cus-
tody. Approximately 3 years later, all parties lived in Madison
County, Nebraska. The mother filed a complaint for custody in
the district court for Madison County. The question presented
is whether the district court for Madison County was correct
in dismissing the case and vacating its prior orders under the
mother’s complaint on the ground that the child’s paternity had
been decided by the district court of another county.
                         BACKGROUND
   In December 2010, the district court for Boone County
issued a default judgment of paternity against Blake O., the
father of a child born out of wedlock in 2009. The action had
been commenced by the Department of Health and Human
Services. Charleen J., the mother, was not a party to the action,
but the court ordered child support to be paid to the mother.
The court apparently was not asked to explicitly determine
custody, and it did not do so.
   In 2013, the mother filed a complaint for custody in the dis-
trict court for Madison County. By that time, both the mother
and the father of the child lived in Madison County. The com-
plaint set forth the prior paternity order from the district court
for Boone County. The complaint further set forth that the
district court for Madison County had issued a domestic abuse
protection order against the father and that there was no other
pending litigation in another county concerning the custody of
the child.
   In June 2013, the district court for Madison County granted
the mother’s motion for temporary custody of the child, subject
to the father’s reasonable visitation rights. The court’s order
noted the prior paternity determination in the district court for
Boone County.
   In October 2013, the mother moved for a default judgment.
At the hearing, which the father failed to attend, the court
orally pronounced that it was granting the motion for default
judgment with the exception of determining the child’s best
    Nebraska Advance Sheets
456	289 NEBRASKA REPORTS



interests. The hearing on the child’s best interests began, and
the mother began to testify. Among other things, the mother
testified that paternity was established by an order of the dis-
trict court for Boone County.
   At that point, the court interjected that it needed to set aside
the default judgment on the ground that it lacked subject mat-
ter jurisdiction. The court said, “complaints for custody, we do
not have subject matter jurisdiction for — statutorily — that
we believe that the proper venue for that is in the original
paternity action.”
   The court then indicated that the mother should move to
transfer venue to Boone County. The mother orally moved to
transfer venue, and the motion was orally granted. By written
order, the court “vacate[d] its order announced in open Court”
and continued the matter for another hearing. The court fur-
ther stated in its order that the mother “may take action as she
deems necessary to either transfer this case or initiate a new
action in the paternity matter.”
   In a written order on November 1, 2013, subsequent to the
scheduled hearing, the court stated that because paternity was
previously established in a different county, it lacked “subject
matter jurisdiction” to determine custody of the child. The
court overruled the motion for default judgment and granted
the mother’s motion to transfer venue.
   Thereafter, the father filed a motion with the district court
for Madison County for leave to file a responsive pleading
out of time. The motion requested that the court deny the
motion to transfer venue or reconsider the order approving
transfer, and to require the parties to enter into immedi-
ate mediation.
   In response, the mother filed another motion to transfer
venue to the district court for Boone County for all further
proceedings on her complaint for custody.
   After a hearing was held, on November 12, 2013, the court
issued an order vacating its November 1 order. The court had
by then come to the conclusion that because it lacked subject
matter jurisdiction, it had no jurisdiction to transfer the cause
to another county. The November 12 order also dismissed the
case without prejudice.
                  Nebraska Advance Sheets
	                    CHARLEEN J. v. BLAKE O.	457
	                       Cite as 289 Neb. 454

   On November 20, 2013, the mother filed a “Motion for
New Trial, Motion to Amend and Motion to Clarify.” The
motion asked for a new trial and order reinstating the mother’s
complaint for custody “so that this matter may be transferred
to Boone County District Court pursuant to [Neb. Rev. Stat.]
§ 25-410 [Cum. Supp.] 2010 for further proceedings.”
   On November 26, 2013, the father filed an objection to
the mother’s motion to transfer venue on the ground that the
district court for Madison County lacked subject matter juris-
diction and that because neither the mother nor the father
lived in Boone County, that venue would be inconvenient
for them.
   Another hearing was held, in which the mother argued that
the court was incorrect in concluding that it lacked subject
matter jurisdiction. She argued that instead, the case should
be transferred for lack of venue so she would not have to start
over with new filing fees, service fees, and more attorney fees,
and without the benefit of the temporary custody order. The
father indicated that he believed he would be able to file a
third-party motion in Boone County and have the district court
for Boone County transfer jurisdiction to Madison County. As
the father again noted, that venue was inconvenient because the
parties no longer lived there.
   The court explained that it used to be the practice to allow
separate actions for determination of custody when there was
a prior paternity action that did not determine custody. But the
district courts of the Seventh Judicial District now believed
that they lack subject matter jurisdiction over such actions. The
court issued an order denying the mother’s motion to transfer
venue; the mother’s motion for new trial or, in the alternative,
motion to amend; and the motion to clarify. The court reaf-
firmed its ruling that it lacked subject matter jurisdiction and
that the prior order of November 1, 2013, was vacated. The
mother timely appealed to this court.

                 ASSIGNMENTS OF ERROR
   The mother assigns that the district court for Madison
County erred in (1) finding that it lacked subject matter juris-
diction to hear the mother’s complaint for custody, visitation,
    Nebraska Advance Sheets
458	289 NEBRASKA REPORTS



and parenting time; (2) overruling the mother’s motion to
transfer venue to the district court for Boone County; and (3)
dismissing the mother’s complaint for custody, visitation, and
parenting time.

                   STANDARD OF REVIEW
   [1] Aside from factual findings, dismissal for a lack of sub-
ject matter jurisdiction is subject to a de novo review.1

                            ANALYSIS
    The mother argues that the district court for Madison County
erred in concluding that it lacked subject matter jurisdiction,
in vacating all its prior orders, and in dismissing her com-
plaint for custody. The mother asserts that Madison County
was the proper venue, but that even if it was not, venue is
not jurisdictional.
    The father argues that the district court for Madison County
did not have subject matter jurisdiction over the mother’s
complaint. Relying primarily on Neb. Rev. Stat. § 43-1412(3)
(Reissue 2008), he asserts that such complaint must be made
in the underlying paternity action. He also believes that once a
filing is made in the district court for Boone County, where the
paternity order was issued in 2010, the cause could be trans-
ferred to Madison County.
    [2] The district court for Madison County was correct in
reasoning that it could not transfer the matter to the district
court for Boone County if it lacked subject matter jurisdic-
tion. But if the district court for Madison County truly lacked
subject matter jurisdiction, then the father would likewise be
unsuccessful in his stated intention to have the district court
for Boone County transfer the case to the district court for
Madison County. We have explained that a procedure per-
mitting a cause of action to be transferred to another district
court cannot operate to confer jurisdiction on a tribunal that
lacked it.2

 1	
      See Kotrous v. Zerbe, 287 Neb. 1033, 846 N.W.2d 122 (2014).
 2	
      See Hofferber v. Hastings Utilities, 282 Neb. 215, 803 N.W.2d 1 (2011).
                         Nebraska Advance Sheets
	                           CHARLEEN J. v. BLAKE O.	459
	                              Cite as 289 Neb. 454

   The district court for Madison County, however, did not lack
subject matter jurisdiction. Instead, under the doctrine of juris-
dictional priority, it was precluded in the exercise of its subject
matter jurisdiction. Thus, the district court for Madison County
was correct in vacating its previous orders and dismissing the
mother’s complaint. However, because all of the district courts
of Nebraska have concurrent subject matter jurisdiction, the
parties are free to petition the district court for Boone County
to transfer venue to Madison County.
                  Subject Matter Jurisdiction
   [3] Subject matter jurisdiction is the power of a tribunal
to hear and determine a case in the general class or category
to which the proceedings in question belong and to deal with
the general subject matter involved.3 Article V, § 9, of the
Nebraska Constitution states that “[t]he district courts shall
have both chancery and common law jurisdiction, and such
other jurisdiction as the Legislature may provide . . . .” Neb.
Rev. Stat. § 24-302 (Reissue 2008) accordingly states that
“[t]he district courts shall have and exercise general, original
and appellate jurisdiction in all matters, both civil and criminal,
except where otherwise provided.”
   [4] The district courts of Nebraska are courts of general
jurisdiction and thus have inherent power to do all things nec-
essary for the administration of justice within the scope of their
jurisdiction.4 Any power conferred by the constitution cannot
be legislatively limited or controlled.5 The Legislature may,
however, grant to the district courts such additional jurisdiction
as it may deem proper.6

 3	
      Carey v. City of Hastings, 287 Neb. 1, 840 N.W.2d 868 (2013). See, also,
      e.g., 24 Am. Jur. 2d Divorce and Separation § 171 (2008).
 4	
      See Lincoln Lumber Co. v. Elston, 1 Neb. Ct. App. 741, 511 N.W.2d 162
      (1993).
 5	
      See, e.g., Village of Springfield v. Hevelone, 195 Neb. 37, 236 N.W.2d 811
      (1975). See, also, Kotrous v. Zerbe, supra note 1; Washington v. Conley,
      273 Neb. 908, 734 N.W.2d 306 (2007).
 6	
      See, e.g., State, ex rel. Wright, v. Barney, 133 Neb. 676, 276 N.W. 676
      (1937).
    Nebraska Advance Sheets
460	289 NEBRASKA REPORTS



   [5] We have said that article V, § 9, confers equity jurisdic-
tion upon the district courts.7 And issues of custody fall within
that general equity jurisdiction.8 Indeed, since a century ago,
Nebraska common law has recognized an action in equity for
custody apart from an action for dissolution of marriage or
paternity.9 Even when custody is determined within a dissolu-
tion or paternity action, it is considered “incidental” to those
causes of action.10 Questions of custody within such actions
still derive from the court’s general equity jurisdiction.11
   The paternity statutes therefore cannot circumscribe the
district courts’ inherent powers in equity to determine child
custody. Furthermore, we disagree with the father’s contention
that the paternity statutes purport to do so. Section 43-1412(3)
states:
       If a judgment is entered under this section declaring the
       alleged father to be the father of the child, the court shall
       retain jurisdiction of the cause and enter such order of
       support, including the amount, if any, of any court costs
       and attorney’s fees which the court in its discretion deems
       appropriate to the be paid by the father . . . .
   [6] The paternity statutes modify common law and, there-
fore, must be strictly construed.12 The statutes must accord-
ingly indicate what questions can be decided in a paternity
action. Matters not indicated, such as division of property,
cannot be decided in a paternity action.13 It appears that the

 7	
      See, e.g., State, ex rel. Sorensen, v. Nebraska State Bank, 124 Neb. 449,
      247 N.W. 31 (1933).
 8	
      See, Blecha v. Blecha, 257 Neb. 543, 599 N.W.2d 829 (1999); Cox v.
      Hendricks, 208 Neb. 23, 302 N.W.2d 35 (1981).
 9	
      See Keup v. Keup, 98 Neb. 321, 152 N.W. 555 (1915).
10	
      See Cox v. Hendricks, supra note 8, 208 Neb. at 29, 302 N.W.2d at 38.
      See, also, Wassung v. Wassung, 136 Neb. 440, 286 N.W. 340 (1939).
11	
      See id.
12	
      Cross v. Perreten, 257 Neb. 776, 600 N.W.2d 780 (1999); Riederer v.
      Siciunas, 193 Neb. 580, 228 N.W.2d 283 (1975).
13	
      See Cross v. Perreten, supra note 12. See, also, Timmerman v. Timmerman,
      163 Neb. 704, 81 N.W.2d 135 (1957).
                        Nebraska Advance Sheets
	                          CHARLEEN J. v. BLAKE O.	461
	                             Cite as 289 Neb. 454

purpose of § 43-1412(3) is to clarify what legal or equitable
issues can properly be determined in a statutory paternity cause
of action, nothing more. Furthermore, § 43-1412(3) nowhere
states that the jurisdiction of the court in a paternity action is
exclusive. There is a difference between original jurisdiction
and exclusive jurisdiction.14

                      Jurisdictional P riority
   [7] A different “jurisdictional” doctrine nevertheless sup-
ports the district court’s order in this case. Under the doctrine
of jurisdictional priority, when different state courts have
concurrent original jurisdiction over the same subject mat-
ter, basic principles of judicial administration require that
the first court to acquire jurisdiction should retain it to the
exclusion of another court.15 “Courts enforce the jurisdic-
tional priority doctrine to promote judicial comity and avoid
the confusion and delay of justice that would result if courts
issued conflicting decisions in the same controversy.”16 To
elaborate further:
         The rule is based on the public policies of avoiding
      conflicts between courts, and preventing vexatious litiga-
      tion and a multiplicity of suits; the rule is established and
      enforced, not so much to protect the rights of parties, as
      to protect the rights of courts of coordinate jurisdiction to
      avoid conflict of jurisdiction, confusion, and delay in the
      administration of justice.17
The absence of a priority-of-jurisdiction rule would “‘unavoid-
ably lead to perpetual collision and be productive of most
calamitous results.’”18
   Thus, the rule of jurisdictional priority is a rule of both
judicial comity and courtesy and a rule enforced to prevent

14	
      See Washington v. Conley, supra note 5.
15	
      See, e.g., Molczyk v. Molczyk, 285 Neb. 96, 825 N.w.2d 435 (2013).
16	
      Id. at 103, 825 N.W.2d at 442.
17	
      20 Am. Jur. 2d Courts § 88 at 474 (2005).
18	
      Edwards v. Nelson, 372 Ark. 300, 304, 275 S.W.3d 158, 161 (2008).
    Nebraska Advance Sheets
462	289 NEBRASKA REPORTS



“unseemly, expensive, and dangerous conflicts of jurisdiction
and of process.”19 Another court has explained that the rule of
jurisdictional priority has several justifications, both jurispru-
dential and pragmatic:
      The jurisprudential reason is that once a matter is before
      a court of competent jurisdiction, “its action must neces-
      sarily be exclusive” because it is “impossible that two
      courts can, at the same time, possess the power to make a
      final determination of the same controversy between the
      same parties.” . . . A pragmatic justification for the rule
      is efficiency in that proceedings earlier begun may be
      expected to be earlier concluded. . . . A final justification
      is fairness—in a race to the courthouse, the winner’s suit
      should have dominant jurisdiction.20
   To illustrate, in Molczyk v. Molczyk,21 a dissolution action
was brought in one county, but then dismissed for lack of
prosecution. Subsequently, however, the husband moved to
reinstate the action in the county where originally filed. While
the motion to reinstate was pending, the wife filed a dissolu-
tion action in another county. The first county reinstated the
action, proceeded to trial, and denied the wife’s motion to
dismiss. On appeal, the husband, having found the district
court’s order from the first county disadvantageous, argued
that the first county lacked jurisdiction. We held that a motion
to reinstate a dismissed action, of which the opposing party
has notice, has jurisdictional priority over a later complaint
filed in a different court involving the same subject matter and
the same parties.22 Therefore, we affirmed the order from the
first county.
   Some confusion has developed from our failure to always
distinguish the improper exercise of jurisdiction under judi-
cial comity from a lack of subject matter jurisdiction. We

19	
      Askew v. Murdock Acceptance Corp., 225 Ark. 68, 72, 279 S.W.2d 557,
      560 (1955).
20	
      Lee v. GST Transport System, LP, 334 S.W.3d 16, 18 (Tex. App. 2008)
      (quoting Perry v. Del Rio, 66 S.W.3d 239 (Tex. 2001)).
21	
      Molczyk v. Molczyk, supra note 15.
22	
      Id.
                         Nebraska Advance Sheets
	                           CHARLEEN J. v. BLAKE O.	463
	                              Cite as 289 Neb. 454

have sometimes said, under the doctrine of jurisdictional
priority, that a second court lacks “jurisdiction.”23 We mean
that a subsequent court that decides a case already pending
in another court with concurrent subject matter jurisdiction
errs in the exercise of its jurisdiction.24 Jurisdictional priority
is neither a matter of subject matter jurisdiction nor personal
jurisdiction. The subsequent court does not lack judicial
power over the general class or category to which the pro-
ceedings belong and the general subject involved in the action
before the court.
   In Barth v. Barth,25 the Nebraska Court of Appeals recently
emphasized this point that the jurisdictional priority rule is
not a question of traditional subject matter jurisdiction, but
is rather a question of judicial administration. The Court
of Appeals held that a district court where the action was
filed secondly properly exercised jurisdiction when the district
court where the action was first filed did not demand jurisdic-
tional priority. After the second filing and informally confer-
ring with the district court where the second filing was made,
the first court had dismissed the action that had been filed
there. The Court of Appeals explained that the principles of
judicial administration were met in the second court’s exercise
of jurisdiction because there was no unnecessary litigation or
danger of conflicting decisions.26

            Jurisdictional P riority in Continuing
                       Jurisdiction Cases
   Although its reasoning was somewhat imprecise, the district
court for Madison County was correct that it could not prop-
erly exercise its jurisdiction over the mother’s complaint for
custody. We have not before been presented with the question
of whether the first court in a prior paternity action maintains
continuing jurisdictional priority over custody of the child

23	
      See, e.g. Molczyk v. Molczyk, supra note 15. See, also, State ex rel. Storz
      v. Storz, 235 Neb. 368, 455 N.W.2d 182 (1990).
24	
      Cf. In re Interest of Jeremy T., 257 Neb. 736, 600 N.W.2d 747 (1999).
25	
      Barth v. Barth, 22 Neb. Ct. App. 241, 851 N.W.2d 104 (2014).
26	
      Id.
    Nebraska Advance Sheets
464	289 NEBRASKA REPORTS



when it did not explicitly determine custody in its first order.
For the reasons that follow, we hold that the matter of the
minor child’s custody remained “pending” in the district court
for Boone County and that thus, the district court for Madison
County could not simultaneously entertain a separate action by
the mother for the child’s custody.
   [8] The rule of jurisdictional priority does not apply unless
there are two cases pending at the same time.27 The doctrine
does not apply if the first action terminates, is resolved, or is
disposed of before the second action commences.28
   Furthermore, two pending cases fall under the doctrine
of jurisdictional priority only when they involve the same
“‘whole issue.’”29 In other words, the two actions must be
materially the same,30 involving substantially the same subject
matter and the same parties.31
   In custody matters, we speak of “‘continuing jurisdiction.’”32
In that sense, the action concerning custody of the child is not
terminated, resolved, or disposed of until the age of majority.
We have said that an application to modify a custody deter-
mination is not an independent proceeding, but is simply a
proceeding supplementary or auxiliary to the original action in
which certain matters were subject to modification.33
   Other courts have more specifically held that a court
which renders judgment for alimony, custody, or child sup-
port incident to an action for divorce or paternity retains the

27	
      See, e.g., State ex rel. Vanni v. McMonagle, 137 Ohio St. 3d 568, 2 N.E.3d
243 (2013); In re Marriage of Huss, 888 N.E.2d 1238 (Ind. 2008).
28	
      See, id.; 21 C.J.S. Courts § 258 (2006).
29	
      State, ex rel., v. Morgan, 17 Ohio St. 3d 54, 56, 476 N.E.2d 1060, 1062
      (1985).
30	
      See 21 C.J.S., supra note 28.
31	
      See In re Marriage of Huss, supra note 27. See, also, State ex rel. Otten
      v. Henderson, 129 Ohio St. 3d 453, 953 N.E.2d 809 (2011) (must be same
      causes of action).
32	
      See Nemec v. Nemec, 219 Neb. 891, 892, 367 N.W.2d 705, 706 (1985).
      See, also, Burns v. Burns, 2 Neb. Ct. App. 795, 514 N.W.2d 848 (1994);
      Riederer v. Siciunas, supra note 12.
33	
      See, Nemec v. Nemec, supra note 32; Burns v. Burns, supra note 32.
                         Nebraska Advance Sheets
	                           CHARLEEN J. v. BLAKE O.	465
	                              Cite as 289 Neb. 454

exclusive exercise of jurisdiction for purposes of modifying
such a decree.34 In other words, where the first district court
has issued a custody order, the issue of the child’s custody
remains pending in that court for purposes of a jurisdictional
priority analysis. If the parties in such circumstances wished to
proceed on a motion to modify in another county, they would
first request from the court that issued the original order a
transfer of venue or otherwise gain the original court’s assent
to another court’s exercise of jurisdiction.
   The mother in this case points out that there was no explicit
custody determination in the paternity order of the district
court for Boone County. Still, a recognition of custody was
implicit in the district court for Boone County’s order that
the father pay child support. Furthermore, the district court
for Boone County had continuing jurisdiction over the child’s
custody, whether or not it determined it in the first instance. In
this regard, the father is correct that § 43-1412(3) is relevant
to our analysis. Section 43-1412(3) states that there is continu-
ing jurisdiction in paternity actions for the court to determine
matters relating to the determination of paternity. While the
statute does not explicitly specify custody, we have repeatedly
recognized custody determinations as appropriate for decision
in a paternity action.35
   In State ex rel. Storz v. Storz,36 we indicated that the first
court that exercises jurisdiction in an action involving con-
tinuing jurisdiction over custody matters retains the exclusive
exercise of jurisdiction over such matters even if they were
not explicitly decided in the first appealable order. In Storz,
the district court for Seward County, in a paternity action,
had ordered custody of the minor child with the father. The
mother later asked that court to set aside its order on the
grounds that the child was conceived before the decree of dis-
solution became final and that therefore, the district court for

34	
      See Trahant v. Ingram, 393 So. 2d 901 (La. App. 1981).
35	
      See, e.g., Mitchell v. French, 267 Neb. 656, 676 N.W.2d 361 (2004); Jones
      v. Paulson, 261 Neb. 327, 622 N.W.2d 857 (2001).
36	
      State ex rel. Storz v. Storz, supra note 23.
    Nebraska Advance Sheets
466	289 NEBRASKA REPORTS



Hall County, which had entered the order of dissolution, had
the exclusive exercise of jurisdiction over the child’s custody.
The district court that decided the paternity action denied the
mother’s motion, but we reversed.
   We said that the district court that decided the dissolution
action had continuing jurisdiction over the child’s custody,
despite the fact that its original order did not address the cus-
tody issue. We reasoned that “the existence of a child born
of the marriage would have ramifications with respect to the
decree.”37 We further explained that “since the child was con-
ceived during the marriage of the father and mother, it was
improper to bring a paternity action rather than an action to
amend the dissolution decree.”38 We concluded that because
no application was made to transfer the Hall County dissolu-
tion proceeding, the district court for Seward County could not
exercise jurisdiction to decide issues related to the custody of
the child.39
   [9] We hold that it is consistent with the principles of judi-
cial comity and courtesy underlying the doctrine of jurisdic-
tional priority to consider the matter of a child’s custody still
“pending” in the district court wherein the original action for
paternity was brought until that court relinquishes its juris-
dictional priority or the child reaches the age of majority.
Recognizing the continuing jurisdictional priority of a district
court over a paternity action and all matters properly decided
in a paternity action furthers the purposes of avoiding delay
and confusion that could result from a multiplicity of suits or
vexatious litigation.
   Here, the original action for paternity and the mother’s
subsequent action for custody are materially the same. They
involve the same subject matter of the child’s paternity and
its concomitant support and custody issues. They also involve
substantially the same parties. Because two actions that were
materially the same were pending at the same time, the district

37	
      Id. at 372, 455 N.W.2d at 184.
38	
      Id. at 373, 455 N.W.2d at 185.
39	
      Id.
                  Nebraska Advance Sheets
	                   CHARLEEN J. v. BLAKE O.	467
	                      Cite as 289 Neb. 454

court for Boone County, where the action was brought first,
had jurisdictional priority.
   Because the district court for Boone County did not trans-
fer the cause or otherwise relinquish its continuing jurisdic-
tional priority, the district court for Madison County did not
err in vacating its orders, denying the mother’s motion for
change of venue, and dismissing the complaint. It was proper
for the district court for Madison County to defer to the dis-
trict court for Boone County, in which these matters were
still pending.
                         CONCLUSION
   For the foregoing reasons, we affirm the district court’s
order vacating its prior rulings, overruling the mother’s motion
for change of venue, and dismissing the mother’s complaint
without prejudice.
                                                     Affirmed.
   Heavican, C.J., not participating.